DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD, ELECTRONIC DEVICE, AND COMPUTER PROGRAM PRODUCT FOR REDUCING VIRTUAL MACHINE RUNNING TIME IN A DATA PROTECTION ENVIRONMENT 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, the claims fall within statutory class of process, machine or manufacture. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. 
With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2. Step 2 is a two prong inquiry. Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case independent claims 1, 9, and 17 recite a mental processes as applied to human activity. Since the claims are directed toward a judicial exception, analysis flows to 
	“determining external information related to the running of the virtual machine, 	the external information indicating a first period to be occupied by the virtual machine to 	process data in association with another virtual machine; 
	determining internal information related to the running of the virtual machine, the 	internal information indicating a second period to be occupied by the virtual machine to 	process internally stored data; 
	determining a stop period of the virtual machine based on the external information 	and the internal information; and 
controlling the virtual machine to stop running during the stop period.”

These steps describe a mental process and human activity related to determining a “stop period” for a virtual machine without reciting an application to an improvement.  The “controlling step” recited in claim 1 amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)). The “controlling step” also amounts to an insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)). Independent claims 9 and 17, while not identical, include similar language and are rejected for the same reasons.
	Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B. Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Dependent claims 2-8, 10-16, and 18-20 also recite mental processes and do not cure the deficiencies of independent claims 1, 9, and 17. Dependent claims 2-8, 10-16, and 18-20 are rejected due to their dependency on claims 1, 9, and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-10, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polimera et al. (United States Patent Application Publication 2021/0075768).
As per claim 1, Polimera teaches as claimed including, a method for controlling a virtual machine, comprising: 
	determining external information related to the running of ([0089], storage manager 140 may communicate with, instruct, and/or control some or all elements of system 100, such as data agents 142…control information originates from storage manager 140…Control information can generally include parameters and instructions for carrying out information management operations, such as, without limitation, instructions to perform a task associated with an operation, timing information specifying when to initiate a task, data path information specifying what components to communicate with or access in carrying out an operation, and the like; and [0133], one or more of storage manager 140, [and] data agents 142,… may operate on computing devices that are physically separate from one another) the virtual machine ([0121], Data agent 142 may be a software program (e.g., in the form of a set of executable binary files) that executes on the same client computing device 102 as the associated application 110 that data agent 142 is configured to protect), the external information indicating a first period to be occupied by the virtual machine to process data ([0089], storage manager 140 may communicate with, instruct, and/or control some or all elements of system 100, such as data agents 142…Control information can generally include parameters and instructions for carrying out information management operations, such as…timing information specifying when to initiate a task)  in association with another virtual machine ([0065], a virtual machine that executes on 
	determining internal information related to the running of the virtual machine ([0089], storage manager 140 may communicate with, instruct, and/or control some or all elements of system 100, such as data agents 142…some information management operations are controlled or initiated by other components of system 100 (e.g., by media agents 144 or data agents 142), … in combination with storage manager 140; [0106], Storage manager 140 can process an information management policy 148 and/or index 150 and, based on the results, identify an information management operation to perform, identify the appropriate components in system 100 to be involved in the operation (e.g., client computing devices 102 and corresponding data agents 142…); and [0108], Storage manager 140 may include a jobs agent 156; [0109], jobs agent 156 may access information management policies 148 (e.g., in management database 146) to determine when, where, and how to initiate/control jobs in system), the internal information indicating a second period to be occupied by the virtual machine ([0105], Database 146 may include a management index 150 (or "index 150") or other data structure(s) that may store: …preferences regarding the scheduling, type, or other aspects of secondary copy or other operations… [and] management tasks; and [0109], jobs agent 156 may access information management policies 148 (e.g., in management database 146) to determine when, where, and how to initiate/control jobs in system 100) to process internally stored data ([0109], Jobs agent 156 in some embodiments initiates, controls, and/or monitors the status of 
	determining a stop period of the virtual machine ([0318], the method includes shutting/powering down and/or decommissioning proxy data protection agents (and/or their hosts virtual machines); and [0321], The predetermined shutdown time may be a specific time frame, and can be adjustable by a user, or the system 300 can dynamically adjust the time frame according to past performance according to a machine learning algorithm)  based on the external information ([0321], The predetermined shutdown time may be a specific time frame, and can be adjustable by a user) and the internal information ([0320], The system 500 can store the last powered off time and powered off state in a table, where each entry in the table is associated with one of the proxy data protection agents 314 and/or its host virtual machine. The table can be stored in an index within the system 300, such as an index associated with the storage manager 302; and [0321], controller proxy 306 or an entity within the group 312 of computing resources can execute the thread. Upon execution, the thread can flag virtual machines that are shut down/powered down. The thread can run periodically (e.g., every 30 ; and 
	controlling the virtual machine to stop running during the stop period ([0318], it can be desirable to power down or decommission virtual machines on which the proxy data protection agents 314 reside when the proxy data protection agents 314 are not in use. Along these lines, at step 418 the method includes shutting/powering down and/or decommissioning proxy data protection agents (and/or their hosts virtual machines); [0320], setting the idle virtual machine to a power down or shutdown mode. For example, the controller proxy 306 can send instructions to shut down the virtual machine via the cloud interface 310, or an entity within the group 312 can do so, depending on the embodiment; and [0321], If the virtual machine has been in a shutdown state for a time period exceeding or equal to the predetermined shutdown time, then the method includes decommissioning the virtual machine at step 526, and deleting any relevant entries in the expiration table; see also [319-322).

As per claim 2, Polimera teaches, wherein determining the external information comprises: 
	acquiring the external information from at least one of the virtual machine and the another virtual machine ([0090], storage manager 140 provides one or more of the following functions: [0091] communicating with data agents 142 …including … receiving status reports, index information, messages, and/or queries, and responding to same…[0097] monitoring completion of and status reporting related to information management operations and jobs; see also [319-322).

As per claim 7, Polimera teaches, wherein controlling the virtual machine comprises:
	causing the virtual machine to stop running based on a determination that the virtual machine is not processing data in association with the another virtual machine and is not processing internally stored data ([0318], it can be desirable to power down or decommission virtual machines on which the proxy data protection agents 314 reside when the proxy data protection agents 314 are not in use. Along these lines, at step 418 the method includes shutting/powering down and/or decommissioning proxy data protection agents (and/or their hosts virtual machines); see also [319-322]).

As per claim 8, Polimera teaches, further comprising: 
	resuming the running of the virtual machine in response to receiving an indication that the virtual machine is to process the data in association with the another virtual machine during the stop period ([0322], If instructions are received to perform an information management job, and the system controller proxy 306 or other appropriate component determines that the virtual machine should be re-activated, the system 300 powers on the virtual machine. For instance, should the controller proxy 306 determine that one or more additional proxy data protection agent(s) 314 are to be added, the controller proxy 306 may power on the shut-down virtual machine and cause installation of a proxy data protection agent 314 on the virtual mac).

As per claim 9, this is the “electronic device” claim corresponding claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 10, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 8 and is rejected for the same reasons.
As per claim 17, this is the “computer program product claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 18, this claim is similar to claim 2 and is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Polimera as applied to claim 1 and in further view of Kripalani et al. (United States Patent Application Publication 2014/0189685).
As per claim 3, Polimera teaches determining an idle period of the virtual machine ([0318], power down or decommission virtual machines on which the proxy data protection agents 314 reside when the proxy data protection agents 314 are not in use. Along these lines, at step 418 the method includes shutting/powering down and/or decommissioning proxy data protection agents (and/or their hosts virtual machines)) based on the external information ([0319], the predetermined time frame may be adjustable by an administrator user. For example, the controller proxy 306 may periodically ping the group of cloud computing resources 312 via the cloud interface 310 to determine the activity levels of the proxy data protection agents 314 and/or the virtual machines on which they reside) and the internal information ([0319], the method includes determining whether a virtual machine on which a proxy data protection agent 314 resides is idle for a predetermined time frame (e.g., the proxy data protection agent 314 has not processed a job for a set amount of time); [0320], The system 500 can store the last powered off time and powered off state in a table, where each entry in the table is associated with one of the proxy data protection agents 314 and/or its host virtual machine. The table can be stored in an index within the system 300, such as an index associated with the storage manager 302, for example; and [0321], the thread can flag virtual machines that are shut down/powered down. The thread can run periodically (e.g., every 30 minutes or hour) to determine which virtual machine have been in a shutdown mode for a predetermined shutdown time, e.g., by accessing the last powered-off time for the virtual from the table).

	Polimera fails to specifically teach, wherein determining the stop period comprises: determining the stop period as the idle period based on a determination that the length of the idle period is not shorter than a threshold length.
	However, Kripalani teaches, determining the stop period as the idle period based on a determination that the length of the idle period is not shorter than a threshold length ([0055], the virtual machine 110 could be associated with an archive policy that indicates that if the virtual machine 110 has been idle for a first predefined period of time, the virtual machine is to be shut down and then immediately archived).
	Polimera and Kripalani are analogous because they are each related to suspending virtual machines to reduce costs. Polimera teaches a method of suspending virtual machines to conserve resources (Abstract, the system can power down and decommission the proxy data protection agents and/or the virtual machines on which the data protection proxies reside according to a cleanup schedule (e.g., at hourly or minute intervals)…the system can save costs and computing resources through efficient virtual machine deployment and retirement). Kripalani also teaches a method of suspending idle virtual machines ([0055], virtual machine 110 has been idle for a first predefined period of time, the virtual machine is to be shut down and then immediately archived). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the shutdown criteria of Polimera would be modified to include the  archive mechanism taught by Kripalani in order to manage reduce the cost of running virtual machines. The application of Kripalani’s known technique to Polimera’s system would yield predictable results. Therefore, it would have been obvious to combine the teachings of Polimera and Kripalani.

As per claim 11, this claim is similar to claim 3 and is rejected for the same reasons. The same motivation used in the rejection of claim 3 is applicable to the instant claim.
As per claim 19, this claim is similar to claim 3 and is rejected for the same reasons. The same motivation used in the rejection of claim 3 is applicable to the instant claim.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Polimera and in further view of Kripalani et al. (United States Patent Application Publication 2014/0189685) as applied to claim 3 in further view of Beaty et al. (United States Patent Application Publication 2010/0306163).
As per claim 4, Polimera and Kripalani fails to specifically teach further comprising: determining the threshold length based on the time required to stop and resume the running of the virtual machine.
	However, Beaty teaches further comprising: 
	determining the threshold length based on the time required to stop and resume the running of the virtual machine ([0036], Idleness detection: …One option is to set an idleness threshold for CPU usage and mark all intervals when the usage is below this threshold as idle with the remaining intervals marked as active; [0037], To analyze the idleness and activity patterns of desktop CPU demand, we have converted utilization traces into a binary time series with a value of 0 if the CPU utilization during the 10 second measurement interval was lower than 5% and value of 1 otherwise. The threshold of 5% was based on the data observations of idle Windows XP.RTM. machines, and also from the fact that changes to this threshold do not change the shape of the idle time probability distributions; and [0038], we computed time series of the length of idle and active periods by counting the subsequent numbers of idle or active 
	Polimera and Beaty are analogous because they are each related to monitoring virtual machines for idleness to increase system efficiency. Polimera teaches a method of detecting idle virtual machines and suspending the idle virtual machines to conserve resources (Abstract, the system can power down and decommission the proxy data protection agents and/or the virtual machines on which the data protection proxies reside according to a cleanup schedule (e.g., at hourly or minute intervals)…the system can save costs and computing resources through efficient virtual machine deployment and retirement; and [0318], Because it can be expensive to maintain idle cloud-based virtual machines, it can be desirable to power down or decommission virtual machines on which the proxy data protection agents 314 reside when the proxy data protection agents 314 are not in use). Beaty teaches a method of calculating idleness threshold in order to increase system efficiency ([0009], A method for managing responsiveness of virtual desktops using passive monitoring includes monitoring keyboard events, mouse events and screen buffer update activities on a user device to determine active and idle periods of a computer device, and measuring a time between the interactive desktop event and a result of the interactive desktop event and employing the time to determine a probability that a virtual component will remain active or idle; and [0049], Another feature of the present invention permits for adapting to differing workloads and making migration decisions … that are expected to provide a lasting benefit to the system. The decision process is based on probability that a given VM will remain in its current state (either active or idle) within the time horizon of interest). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the shutdown criteria of Polimera and and Kripalani would be modified to include the idleness determination mechanism 
	
As per claim 12, this claim is similar to claim 4 and is rejected for the same reasons. The same motivation used in the rejection of claim 4 is applicable to the instant claim.

As per claim 20, this claim is similar to claim 4 and is rejected for the same reasons. The same motivation used in the rejection of claim 4 is applicable to the instant claim.

Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Polimera as applied to claim 1 and in further view of Leitao et al. (United States Patent Application Publication 2019/0332411).
As per claim 6, Although Polimera reducing the cost of running virtual machines (Abstract, the system can save costs and computing resources through efficient virtual machine deployment and retirement; [0005], the process of generating and maintaining virtual machines for data protection or other information management tasks can add significant costs and processing overhead …where there are delays between data protection operations, there can be long idle periods between data protection operations. This is because in such cases the system is allocating computing resources and/or expending costs to maintain idle virtual machine), it fails to specifically teach, wherein controlling the virtual machine comprises: determining a unit time running cost of the virtual machine based on the configuration of the virtual machine; and causing the virtual machine to stop running based on a determination that the unit time running cost is not lower than a threshold cost.

	However, Leitao teaches, wherein controlling the virtual machine comprises: 	determining a unit time running cost of the virtual machine based on the configuration of the virtual machine ([0064], reduce licensing costs based on processor value units (PVUs). A PVU is a unit of measurement used to determine licensing cost of a software product. The PVU is based on the type of processor that is deployed on the server where the software product is installed); and 
	causing the virtual machine to stop running based on a determination that the unit time running cost is not lower than a threshold cost ([0037], Server suspend rules 228 may include, for example…suspend when a maximum processor value unit (PVU) cost threshold is exceeded).

Polimera and Leitao are analogous because they are each related to suspending virtual machines to reduce costs. Polimera teaches a method of suspending virtual machines to conserve resources (Abstract, the system can power down and decommission the proxy data protection agents and/or the virtual machines on which the data protection proxies reside according to a cleanup schedule (e.g., at hourly or minute intervals)…the system can save costs and computing resources through efficient virtual machine deployment and retirement). Leitao also teaches a method of suspending virtual machines to conserve resources (Abstract, Managing seamless server halt and restart is provided. A suspend event corresponding to a non-non-volatile dual-inline memory module (non-NVDIMM) server that comprises a set of virtual machines is received. In response to receiving the suspend event corresponding to the non-NVDIMM server, running virtual machine processes are stopped on the non-NVDIMM server; [0037], Server halt and restart manager 218 utilizes server suspend rules 228 to determine when to suspend or halt a particular non-NVDIMM server or one or more virtual machines within that particular non-NVDIMM server. Server suspend rules 228 may include, for example, suspend when no network traffic is present, suspend when a minimum CPU usage threshold is met, suspend when a maximum processor value unit (PVU) cost threshold is exceeded, suspend upon receiving a manual suspend input, and the like). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the shutdown criteria of Polimera would be modified to include the  cost mechanism taught by Leitao in order to manage reduce the cost of running virtual machines. The application of Leitao’s known technique to Polimera’s system would yield predictable results. Therefore, it would have been obvious to combine the teachings of Polimera and Leitao.


As per claim 14, this claim is similar to claim 6 and is rejected for the same reasons. The same motivation used in the rejection of claim 6 is applicable to the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
Lang et al. (United States Patent Application Publication 2018/0013651) {Discusses suspending and resuming virtual machines periods of inactivity).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199